DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/6/2020 wn is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. US 4817561 in view of Hayes US 993679.
Regarding claim 1, Byrne discloses: 
A method of pumping water for an aquarium filter (Abstract Fig 2: 34), the method comprising:
(a) rotating an impeller (38) in an aquarium to draw water into the filter (Col 16-20); 
(b) wherein the step of rotating the impeller includes rotating blades (Fig 5: Col 4, line 49-50: 82), each blade including: 
(i) opposite blade faces (Fig 4: Each 82 has 2 faces) having a plurality of edges (Fig 4: 82 has 3 edges).
However, Byrne is silent as to:
(ii) a depression in each of the blade faces; the depression increasing in depth within the respective blade face as the depression extends to one of the edges; 
a maximum depression depth being a thinnest portion of the blade faces; and 
wherein the depressions aid in pushing the water.
From the same field of endeavor, Hayes teaches:
 (ii) a depression (Fig 2: 3) in each of the blade faces (Fig 3: 4 and 5); the depression increasing in depth within the respective blade face as the depression extends to one of the edges (Fig 3: Depression of 3 extends to the edges of the blades); 
a maximum depression depth being a thinnest portion of the blade faces (Fig 3); and 
wherein the depressions aid in pushing the water (Col1, line 15).

Regarding claim 2, Byrne discloses:
wherein:(a) the impeller includes a shaft (Fig 5: 40) having a longitudinal axis (Axis of 40); 
(b) the blades extend radially from the shaft and along a plane containing the longitudinal axis of the shaft (Fig 4 and 5).
Regarding claim 3, Byrne discloses all of the above limitations. However, Byrne is silent as to teach the modified blade profile having:
wherein the step of rotating blades includes each blade having a plurality of straight edges.
From the same field of endeavor, Hayes teaches: 
wherein the step of rotating blades includes each blade having a plurality of straight edges (Fig 3: Edges are straight that is no apart of the depression 3).
The modification is discloses in the rejection in claim 1.
Regarding claim 4, Byrne discloses all of the above limitations. However, Byrne is silent as to teach the modified blade profile having:
wherein the step of rotating blades includes each blade having a periphery with a shape of two opposite parallel sections that round to a vertex portion.
From the same field of endeavor, Hayes teaches: 
wherein the step of rotating blades includes each blade having a periphery with a shape of two opposite parallel sections that round to a vertex portion (See clip below).

    PNG
    media_image1.png
    240
    370
    media_image1.png
    Greyscale

The modification is discloses in the rejection in claim 1.
Regarding claim 5, Byrne discloses all of the above limitations. However, Byrne is silent as to teach the modified blade profile having:
 wherein the step of rotating blades includes each blade vertex portion being adjacent the shaft, and with a free edge remote from the shaft being a deepest portion of the depression.
From the same field of endeavor, Hayes teaches: 
wherein the step of rotating blades includes each blade vertex portion being adjacent the shaft (See clip in the rejection of claim 4), and with a free edge (Free edge being the edge furthest form the shaft) remote from the shaft being a deepest portion of the depression (Fig 3).
The modification is discloses in the rejection in claim 1.
Regarding claim 6, Byrne discloses all of the above limitations. However, Byrne is silent as to teach the modified blade profile having:
wherein the step of rotating blades includes each blade having the depression with a periphery forming a curved shaped with a vertex portion adjacent a first edge, and an opposite second edge being a deepest portion of the depression.
From the same field of endeavor, Hayes teaches: 
wherein the step of rotating blades includes each blade having the depression with a periphery forming a curved shaped with a vertex portion (See clip in the rejection of claim 4: Vertex portion is curved from the parallel sections) adjacent a first edge (5), and an opposite second edge (6) being a deepest portion of the depression (Fig 3: Edge 6 having the deepest portion of the depression).
The modification is discloses in the rejection in claim 1.
Regarding claim 7, Byrne discloses all of the above limitations. However, Byrne is silent as to teach the modified blade profile having:
wherein the step of rotating blades includes each blade having the depression increasing in depth as the depression extends from adjacent the shaft to a free edge.
From the same field of endeavor, Hayes teaches: 
wherein the step of rotating blades includes each blade having the depression increasing in depth as the depression extends from adjacent the shaft to a free edge (Fig 2: Free edge being the edge furthest form the shaft).
The modification is discloses in the rejection in claim 1.
Regarding claim 8, Byrne discloses:
An impeller for use in an aquarium filter pump (Abstract Fig 2: 34); the impeller comprising:
(a) a shaft (Fig 5: 40) with a longitudinal axis (Axis of 40); and 
(b) a plurality of impeller blades (Fig 5: Col 4, line 49-50: 82) radially extending from the shaft (82 extends for 40); 
(i) each of the blades including opposite blade faces (Fig 4: Each 82 has 2 faces) having a plurality of edges (Fig 4: 82 has 3 edges);
(ii) each of the blades being along a plane containing the plurality of edges and also containing the longitudinal axis of the shaft (Fig 4: 82 and the edges extend along the axis of 40); 
However, Byrne is silent as to:
 (ii) each of the blades having a depression in each of the blade faces; 
the depression increasing in depth within the respective blade face as the depression extends to one of the edges; 
wherein a maximum depression depth being a thinnest portion of the blade faces.
From the same field of endeavor, Hayes teaches:
(ii) each of the blades having a depression (Fig 2: 3) in each of the blade faces (Fig 3: 4 and 5); 
the depression increasing in depth within the respective blade face as the depression extends to one of the edges (Fig 3: Depression of 3 extends to the edges of the blades); 
wherein a maximum depression depth being a thinnest portion of the blade faces (Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Byrne’s amount of blades and blade profile to be the profile of Hayes to increase the efficiency in the blades by reducing slip (Col1, line 15).
Regarding claim 9, discloses all of the above limitations. However, Byrne is silent as to teach the modified blade profile having:
wherein the plurality of edges are straight edges.
From the same field of endeavor, Hayes teaches: 
wherein the plurality of edges are straight edges (Fig 3: Edges are straight that is no apart of the depression 3).
The modification is discloses in the rejection in claim 8.
Regarding claim 10, Byrne discloses all of the above limitations. However, Byrne is silent as to teach the modified blade profile having:
wherein the depression has a periphery with a shape of two opposite parallel sections that round to a vertex portion.
From the same field of endeavor, Hayes teaches: 
wherein the depression has a periphery with a shape of two opposite parallel sections that round to a vertex portion (See clip in the rejection of claim 4).
The modification is discloses in the rejection in claim 8.
Regarding claim 11, Byrne discloses all of the above limitations. However, Byrne is silent as to teach the modified blade profile having:
wherein the vertex portion is adjacent the shaft, and one of the edges is a free edge with the free edge being a deepest portion of the depression.
From the same field of endeavor, Hayes teaches: 
wherein the vertex portion is adjacent the shaft (See clip in the rejection of claim 4), and one of the edges is a free edge (Free edge being the edge furthest form the shaft) with the free edge being a deepest portion of the depression (Fig 3).
The modification is discloses in the rejection in claim 8.
Regarding claim 12, Byrne discloses all of the above limitations. However, Byrne is silent as to teach the modified blade profile having:
wherein the depression has a periphery forming a curved shaped with a vertex portion adjacent a first edge, and an opposite second edge is a deepest portion of the depression.
From the same field of endeavor, Hayes teaches: 
wherein the depression has a periphery forming a curved shaped with a vertex portion adjacent (See clip in the rejection of claim 4: Vertex portion is curved from the parallel sections); a first edge (5), and an opposite second edge (6) is a deepest portion of the depression (Fig 3: Edge 6 having the deepest portion of the depression).
The modification is discloses in the rejection in claim 8.
Regarding claim 13, Byrne discloses all of the above limitations. However, Byrne is silent as to teach the modified blade profile having:
wherein the depression increases in depth as the depression extends from adjacent the shaft to a free edge remote from the shaft.
From the same field of endeavor, Hayes teaches: 
wherein the depression increases in depth as the depression extends from adjacent the shaft to a free edge (Free edge being the edge furthest form the shaft) remote from the shaft (Fig 2).
The modification is discloses in the rejection in claim 8.
Regarding claim 14, Byrne discloses all of the above limitations. However, Byrne is silent as to teach the modified blade profile having:
wherein there are no more than 4 blades.
From the same field of endeavor, Hayes teaches: 
wherein there are no more than 4 blades (Fig 1 and 2).
The modification is discloses in the rejection in claim 8.
Regarding claim 15, Byrne discloses:
An impeller assembly for use in an aquarium filter pump (Abstract Fig 2: 34); the impeller assembly comprising:
(a) a shaft (Fig 5: 40) with a longitudinal axis (Axis of 40); 
(b) a rotor (Fig 4: 80) mounted on the shaft (Fig 4 and 5: 80 mounted to 40); and 
(c) an impeller (Fig 5: 38) mounted on the shaft (38 mounts to 40); 
the impeller having at least 3 blades radially extending from the shaft (Fig 5: Col 4, line 49-50: 82); 
each of the impeller blades including: (i) opposite blade faces (Fig 4: Each 82 has 2 faces); 
(ii) a free edge remote from the shaft (Edge of 82 that is opposite of the shaft 40); 
(iii) first and second opposite edges  (Fig 4: 82 has 2 edges extending from the shaft) extending from the shaft to the free edge (82 edges that connect to the edge opposite of the shaft 40); 
the blade faces being bordered by the first and second edges and the free edge (Fig 4: 82 edges connect to the edge opposite of shaft 40); 
However, Byrne is silent as to:
 (iii) a depression in each of the blade faces; 
the depression being at maximum depth within the respective blade face at one of the edges; 
wherein the maximum depth being a thinnest portion of the blade faces.
From the same field of endeavor, Hayes teaches:
(iii) a depression (Fig 2: 3) in each of the blade faces (Fig 3: 4 and 5); 
the depression being at maximum depth within the respective blade face at one of the edges (Fig 3: Depression of 3 extends to the edges of the blades); 
wherein the maximum depth being a thinnest portion of the blade faces (Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Byrne’s amount of blades and blade profile to be the profile of Hayes to increase the efficiency in the blades by reducing slip (Col1, line 15).
Regarding claim 16, Byrne discloses all of the above limitations. However, Byrne is silent as to teach the modified blade profile having:
wherein the depression has a periphery forming a curved shaped with a vertex portion adjacent the first edge, and the second edge is a deepest portion of the depression.
From the same field of endeavor, Hayes teaches: 
wherein the depression has a periphery forming a curved shaped with a vertex portion (See clip in the rejection of claim 4: Vertex portion is curved from the parallel sections) adjacent the first edge (5), and the second edge (6) is a deepest portion of the depression (Fig 3: Edge 6 having the deepest portion of the depression).
The modification is discloses in the rejection in claim 15.
Regarding claim 17, Byrne discloses all of the above limitations. However, Byrne is silent as to teach the modified blade profile having:
wherein the depression increases in depth as the depression extends from adjacent the shaft to the free edge.
From the same field of endeavor, Hayes teaches: 
wherein the depression increases in depth as the depression extends from adjacent the shaft to the free edge (Fig 3 and 4).
The modification is discloses in the rejection in claim 15.
Regarding claim 18, Byrne discloses all of the above limitations. However, Byrne is silent as to teach the modified blade profile having:
wherein there are no more than 4 blades.
From the same field of endeavor, Hayes teaches: 
wherein there are no more than 4 blades (Fig 1 and 2).
The modification is discloses in the rejection in claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/A.M./Examiner, Art Unit 3745    

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747